 212320 NLRB No. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Petitioner filed three petitions seeking to represent three sep-arate units of employees: Case 12±RC±7598 seeks a registered
nurses unit; Case 12±RC±7599 seeks a technical employees unit;
and, Case 12±RC±7600 seeks a nonprofessional employees unit. The
election in all of the units was held on December 16, 1993. The Pe-
titioner timely filed identical objections in all three cases. Pursuant
to an order consolidating cases, order directing hearing on objections
and notice of hearing issued by the Acting Regional Director, a hear-
ing was held on all objections on April 6 and 7, 1994.2In adopting the hearing officer's recommendation to overrule Ob-jection 1, we note that there is no evidence that Supervisor Rhoda
Matlin's questioning of employee Deborah Burger was disseminated
to any of the approximately 244 employees in the 3 separate units
here. Accordingly, even assuming that the incident occurred, it was
isolated, de minimis, and did not affect the election results. MetzMetallurgical Corp., 270 NLRB 889 (1984).3There is no record evidence regarding the number of employeesactually receiving the payments or the amounts of any such pay-
ments.4Gulf States Canners, 242 NLRB 1326 (1979).5B & D Plastics, 302 NLRB 245 (1991), quoting NLRB v. Ex-change Parts Co., 375 U.S. 405, 409 (1964).6B & D Plastics, supra.Broward County Health Corporation d/b/a SunriseRehabilitation Hospital and 1115 NursingHome Hospital and Service Employees Union-
Florida H.E.R.E., AFL±CIO, a Division of 1115
District Council, Petitioner. Cases 12±RC±7598,12±RC±7599, and 12±RC±7600December 19, 1995DECISION AND DIRECTION OF SECONDELECTIONBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEThe National Labor Relations Board has consideredobjections to an election1held December 16, 1993, andthe hearing officer's report recommending disposition
of them. The election was conducted pursuant to a Di-
rection of Election. The tally of ballots in Case 12±
RC±7598, shows 20 for and 43 against the Petitioner,
with no challenged ballots; in Case 12±RC±7599, the
tally shows 16 for and 43 against the Petitioner, with
3 challenged ballots; and, in Case 12±RC±7600, the
tally shows 22 for and 72 against the Petitioner, with
2 challenged ballots. The challenges were insufficient
to affect the results.The Board has reviewed the record in light of theexceptions and briefs, has adopted the hearing officer's
findings2and recommendations only to the extent con-sistent with this Decision and Direction of Second
Election, and finds that the election as to all three units
must be set aside and a new election held.The Petitioner's Objection 11 alleges, inter alia, thatthe Employer offered to provide employees who were
not scheduled to work on the day of the election 2
hours of pay to come to work to vote and that this
constituted objectionable conduct sufficient to set aside
the election. Relying on Young Men's Christian Assn.,286 NLRB 1052 (1987), the hearing officer overruled
this objection. We have carefully considered this issue
and all the relevant precedent, and for the reasons stat-
ed below, we find that monetary payments that are of-
fered to employees as a reward for coming to a Boardelection and that exceed reimbursement for actualtransportation expenses amount to a benefit that rea-
sonably tends to influence the election outcome. Such
an offer therefore constitutes objectionable conduct
sufficient to warrant setting aside the election. We
overrule Young Men's Christian Assn., which reachesa contrary conclusion.The facts are not in dispute. Several days before theelection, the Employer distributed a handbill to most
employees entitled ``Important Information about the
Union Election.'' The section of this handbill entitled,
``Special Election Day Arrangements'' states, in part:Report pay of two (2) hours will be paid if youare not scheduled to work December 16 [the elec-
tion date] and you come in for the election. It is
not necessary for you to report to your supervisor
or prove that you actually voted as long as you
come in and properly record the time yourself.In this section the Employer offered, in addition, toprovide transportation to and from the facility on the
day of the election and to provide child care at the
Employer's facility during the hours the polls were
open for employees not scheduled to work the day of
the election. The handbill also ends with the Employ-
er's exhortation: ``WHEN YOU DO VOTE, WE
HOPE THAT YOU WILL VOTE `NO.'''3In determining whether the Employer's offer of payat issue is objectionable, we need not inquire into the
subjective reactions of the potential recipients of the
benefit. The standard is an objective oneÐwhether the
challenged conduct has a reasonable tendency to influ-
ence the election outcome.4When the conduct takesthe form of an employer's offer or grant of benefit, the
Board is mindful of the ``suggestion of the fist inside
the velvet glove,'' i.e., that employees ``are not likely
to miss the inference that the source of benefits now
conferred is also the source from which future benefits
must flow and which may dry up if it is not obliged.''5In evaluating the likely effect, the Board takes into ac-
count such factors as the size of the benefit in relation
to its stated legitimate purpose, the number of employ-
ees receiving it, how the employees would reasonably
construe the purpose given the context of the offer,
and its timing.6We find the offer of benefit in the present caseclearly objectionable under that test. First, the benefit
was substantialÐ2 hours' pay without the necessity of
doing anything other than showing up at the Employ-
er's facility on the day of the election. Furthermore, 213SUNRISE REHABILITATION HOSPITAL7Chairman Gould would not rely on Owens-Illinois, Inc., 271NLRB 1235 (1984), because he believes that the opinion in that case
does not withstand scrutiny.8This case is thus distinguishable from Heintz Mfg. Co., 103NLRB 768 (1953), and its progeny, which deem it not objectionable
for a party to furnish transportation to bring voters to the polls, so
long as the offer is available to all. We continue to adhere to that
precedent.9Our dissenting colleague has argued that we have overruledprecedent without knowledge of the relevant facts and makes much
of the dearth of evidence related to the number of employees who
were eligible for and who actually received the payment and the ac-
tual amounts paid to such employees. Here, however, it is undis-
puted that the Employer's offer of election day payment was madeto most employees, and our finding is that the offer of the paymentis as objectionable as the actual payment because of its reasonable
tendency to influence the election outcome. The specifics of the ac-
tual payments, therefore, need not be shown.1My colleagues seek to infer that the numbers were substantial.In my view, it is inappropriate to engage in guesswork in cir-
cumstances where the facts are quantifiable and easily obtained.this monetary payment was not linked in any way totransportation expenses but was in addition to the Em-
ployer's offer of election day transportation and child
care services. Thus, the benefit is even more vulner-
able to the objection raised by the dissent in YoungMen's Christian Assn., to the payment offer at issue inthat caseÐthat it was not properly construed as ex-
pense reimbursement, but rather as ``something
`extra''' for employees on election day.7The Em-ployer is therefore mistaken in placing reliance on
Board precedent finding that a party's offer to voters
of transportation to the polls is not objectionable.8The second factor also militates in favor of a findingof objectionable conduct. The Employer has not dis-
puted the hearing officer's finding that the flyer was
``generally distributed to most employees.'' Further,
the number of employees potentially affected was more
than de minimis. The offer was made to all employ-
eesÐincluding ``full-time, regular part-time and most
per diem employees'' who were not scheduled to work
on election day. While the exact number of employees
not scheduled for work on that day is not a matter of
record, the flyer itself anticipates that there might be
enough to warrant a fully staffed child care facility.As to the third factorÐhow the employees mightreasonably perceive the purpose of the offerÐwe note
the context in which it was made. The election ar-
rangements flyer in which the offer appeared ended
with the admonition that employees would be
``help[ing] to decide our future by casting your vote''
and that it was the Employer's wish that they each
``Vote `No.''' Given this message and the absence,
noted above, of any link to transportation expenses, we
find that employees would reasonably perceive the 2
hours' pay as a favor from the Employer which the
employees might feel obligated to repay by voting
against the Union, as the Employer requested.The reasoning of Member Stephens' dissent inYoung Men's Christian Assn., is relevant here:[Employees receiving such a monetary offer]would have to choose among three unsatisfying
courses of action: (1) accepting the payment, vot-
ing for the Union, and feeling like an ingrate who
bit the benefactor's hand; (2) voting against the
Union so as to avoid any such feelings of guilt;
and (3) foregoing the payments and following
their initial inclinations in voting. For employees
who had no strong inclination one way or [the]other, the choice would be simpler; but the dangerhere ... is that apathetic voters who would not

otherwise be inclined to go to the polls ``will
more likely favor the party making a monetary
offer.''286 NLRB at 1054 (citation omitted). See also Chair-man Miller's dissenting opinion in Quick Shop Mar-kets, 200 NLRB 830, 831±832 (1972).In sum, we find that the Employer's offer to payemployees 2 hours' pay to come in on election day
constituted objectionable conduct. We overrule YoungMen's Christian Assn. that holds to the contrary, andwe set aside the election and direct a second election.9[Direction of Second Election omitted from publica-tion.]MEMBERCOHEN, dissenting.My colleagues have overruled Board precedent, andthey have done so without knowledge of relevant facts.
I would ascertain the facts and then make a reasoned
judgment as to whether it is necessary or desirable to
overrule Board precedent. I therefore dissent.In Young Men's Christian Assn., 286 NLRB 1052(1987) (YMCA), the Board permitted an employer'sgrant of 2 hours' payment to employees who would
come to the facility to vote. The employees were not
scheduled to be at work on the day of the election.In the instant case, my colleagues reverse YMCAand condemn the conduct. They do so without knowl-
edge of the number of employees who received the
benefit. This is surprising inasmuch as my colleagues
say that the Board should take into account ``the size
of the benefit in relation to its stated legitimate pur-
pose [and] the number of employees receiving it.''(Emphasis added.) It is clear, from the quoted phrase,
that the number of employees receiving the benefit isa relevant factor. As noted, the evidence on this point
is missing. My colleagues then seek to avoid this prob-
lem of missing evidence. They say that the offer of thebenefit is itself objectionable. However, we do not
know the number of employees who would be eligible
for such an offer, i.e., the number of employees who
would not be scheduled to work during the election.1Finally, we do not know the amount of money paid or 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
its relationship to regular weekly wages. This too issurprising inasmuch as my colleagues say that the
Board should consider the ``size of the benefit.''In sum, I would ascertain the relevant facts. Afterdoing so, it may turn out that YMCA should be ap-plied, distinguished, or perhaps overruled. What theBoard should not do is reach out now and overrule
Board precedent, without knowledge of the relevant
facts.